Citation Nr: 1716610	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  00-11 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the claimed residuals of malaria.

2.  Entitlement to service connection for residuals of gunshot wounds to the head, face, and neck. 

3.  Entitlement to service connection for a bilateral knee disability. 

4.  Entitlement to service connection for a bilateral hip disability. 

5.  Entitlement to service connection for residuals of fracture of the right and left arms. 

6.  Entitlement to service connection for residuals of fracture of the right and left hands. 

7.  Entitlement to specially adapted housing or special home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran's original VA claims file has been lost; the current file reflects the efforts to reconstruct the record from other sources of information. 

The Veteran served on active duty from October 1967 to May 1969 and from February 1970 to April 1973. 

These matters come to the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the RO. 

In January 2017, the Veteran testified at a personal hearing as to his claims on appeal which was chaired by the undersigned Veterans Law Judge (VLJ).  The transcript of this hearing has been associated with the Veteran's VA claims folder.
 
The Board notes that in March 2012 and July 2012, the Veteran testified as to his service connection claims on appeal at a personal hearing, conducted via videoconference, which was chaired by a VLJ who is no longer employed by the Board.  The transcripts of these hearings have been associated with the Veteran's VA claims folder.  Although the Veteran was not notified that the VLJ who conducted the March and July 2012 hearings is no longer employed by the Board, as discussed above, the Veteran was afforded another hearing for his service connection claims on appeal before the undersigned VLJ in January 2017.  As such, the Board will proceed with review of the case.  See 38 C.F.R. § 20.707.  

The record also reflects that the Veteran was afforded a hearing with a VLJ in April 2007.  During this hearing, the Veteran provided testimony regarding a claim for service connection for residuals of wounds to the face, chest, left shoulder, left arm, and left leg.  Although the Board is herein adjudicating a claim for gunshot wound residuals of the head, face, and neck, the Board finds that such is a separately developed claim than the claim addressed at the April 2007 hearing.  Therefore, a single judge decision rather than a panel decision is appropriate for the gunshot wound residuals claim currently on appeal.  See 38 U.S.C.A. § 7102(a); 38 C.F.R. 
§ 19.3 (Generally providing that a proceeding before the Board may be assigned either to an individual VLJ or to a panel of not less than three members of the Board.). 

The Board adds that evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2016).  

The Board remanded the case to the RO for further development in December 2007 and June 2012.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

During the January 2017 Board hearing, the Veteran stated that an issue of service connection for fragment wound scars of the chest, leg, and face was granted in the June 2012 Board decision but was not effectuated by the RO in a rating decision.  A review of the June 2012 Board decision reveals that claims for service connection for residual scars of the bilateral legs and chest as well as facial reconstruction scars and residuals of fragment wounds of the left arm, left leg, and left brow were granted.  The Board also remanded the Veteran's claim of service connection for residuals of gunshot wounds to the face, chest, and leg.  In a rating decision dated November 2012, the RO effectuated the grants of service connection for shrapnel wound residuals of the chest and legs, left leg fragment wound, and left arm fragment wound.  The RO also deferred the awarded claim for facial reconstruction and left brow fragment wound residuals.  A review of the record reveals that the Board's grant for facial reconstruction and left brow fragment wound residuals has not yet been effectuated by the RO.  As such, the Board refers this issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Also, as the RO has awarded the Veteran's claim for residuals of wounds to the chest and legs, the Board will herein address the Veteran's claim of wound residuals to the face, head, and neck.

The issues of entitlement to service connection for residuals of malaria, a bilateral knee disability, a bilateral hip disability, residuals of fracture of the right and left arms, and residuals of fracture of the right and left hands are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The currently demonstrated scars of the head, face, and neck are shown as likely as not to be due to fragment wounds sustained by the Veteran during his period of active service. 

2.  The Veteran's service-connected peripheral neuropathy associated with his diabetes mellitus resulted in the functional loss of use of both feet. 

3.  The Veteran has a permanent and total service-connected disability that effectively results in the permanent loss of use of the bilateral lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

4.  As entitlement to specially adapted housing is granted, the Veteran is not entitled to a special home adaptation grant.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by residual scars of the head, face, and neck is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2016).

2.  The criteria for specially adapted housing are met.  38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809 (2016).

3.  The criteria for entitlement to a special home adaptation grant are not met. 38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for gunshot wound residuals of the head, face, and neck as well as entitlement to specially adapted housing or special home adaptation grant.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).

With respect to the claims for service connection for gunshot wound residuals of the head, face, and neck and for specially adapted housing, the benefits sought on appeal are granted in full.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 

The Board has also considered whether the duties to notify and assist are applicable to the claim for special home adaptation.  As explained below, the Veteran is not entitled to the benefit as the Board is herein granting the higher benefit for specially adapted housing.  Because there is no legal entitlement to the benefit sought, the VCAA is inapplicable to this claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004); 38 C.F.R. § 3.159(d).

Service connection for gunshot wound residuals of the head, face, and neck

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet.App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet.App. 498 (1995).

In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

Although 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected, it does considerably lighten the burden of a veteran who seeks benefits for an allegedly service- connected disease or injury and who alleges that the disease or injury was incurred in or aggravated by combat service.

Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet.App. 302 (1998).

The ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.

The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (1999).

The Veteran contends that he has gunshot wound residuals of the head, face, and neck that he sustained during his service in Vietnam.  The Board notes that the Veteran's service personnel records document his service in Vietnam as well as receipt of the Combat Infantryman Badge.  Also, his service treatment records document a shrapnel wound of the face on a September 1967 induction examination and scalp laceration on a February 1970 enlistment examination.  In light of the foregoing, the Board finds the Veteran's report of gunshot wound to the head, face, and neck to be credible and consistent with the record.

The Veteran was most recently provided a VA examination for his gunshot wound residuals in April 2014.  After examination of the Veteran and consideration of his medical history which documented shrapnel wound of the face on September 1967 induction examination and scalp laceration on February 1970 enlistment examination, the VA examiner in pertinent part reported that the Veteran had a scar on the top right side of the head into the hairline as well as a scar on the right and left cheek and left side of nose.  

As noted, the Veteran's service personnel records document that he served in Vietnam and received the Combat Infantryman Badge.  These records also indicate that the Veteran received multiple gunshot and shrapnel wounds as a result of his service.

As a result, the Veteran's service personnel records are supportive of his lay assertions of sustaining fragment wounds during the combat service. 

The Veteran has also testified that he had his scars since separating from active duty.  See, e.g., the July 2012 Board hearing transcript, page 7.  As a layperson, the Veteran is competent to report the existence of scars.  See Layno v. Brown, 6 Vet. App. 465, 469-471 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence')).

The Board observes that the record does not contain any competent evidence that shows that the Veteran's scars of the head, face, and neck are due to an incident or event other than that documented during his service.  The Board finds that the Veteran's credible assertions of recurrent scars since service sufficient for the purpose of establishing a continuity of symptomatology since service. 

Accordingly, when viewed as a whole, the Board finds the evidence to be in relative equipoise in showing that the residual scars of the head, face, and neck at least as likely as not had their clinical onset during service due to fragment wound injuries. 

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.

The Board notes that in effectuating the award of service connection for gunshot wound residuals of the head, face, and neck, the Veteran is currently service-connected for facial reconstruction and left brow fragment residuals; as such, the RO is advised that symptoms attributable to those disabilities should not be considered when assigning a disability rating for the claim granted herein as such would constitute impermissible pyramiding.  38 C.F.R. § 4.14.
 
Specially adapted housing or special home adaptation grant

The Veteran is seeking entitlement to a special adaptive housing and/or special home adaptations grant to assist with his locomotion.  

The Veteran's service-connected disabilities include coronary artery disease with angina, rated as 100 percent disabling; diabetes mellitus, type II, rated 40 percent disabling; severe folliculitis and hidradenitis of the head and shoulders with tinea pedis, tinea corporis, and allergic contact dermatitis of the armpits, hands, and feet, rated 30 percent disabling; posttraumatic stress disorder, rated 30 percent disabling; headaches, rated 30 percent disabling; tinnitus, rated 10 percent disabling; hypertension, rated 10 percent disabling; shrapnel wound residuals of the chest and legs, rated 10 percent disabling; peripheral neuropathy of the right upper extremity, rated 10 percent disabling; peripheral neuropathy of the left upper extremity, rated 10 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; left arm fragment wound, rated as noncompensable; left leg fragment wound, rated as noncompensable; left eyelid weakness, rated as noncompensable; a bilateral hearing loss disability, rated as noncompensable; chloracne, rated as noncompensable; cataracts associated with diabetes mellitus, type II, rated as noncompensable; and erectile dysfunction associated with diabetes mellitus, type II, rated as noncompensable.  

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809. 

A certificate of eligibility for assistance in acquiring special home adaptations, or a home adaptation grant, may be provided under 38 U.S.C.A. § 2101(b) where a veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  The veteran must be entitled to compensation for permanent and total disability that: (1) is due to blindness in both eyes with 5/200 visual acuity or less; or, (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101; 38 C.F.R. 
§ 3.809(a). 

To "preclude locomotion" means that the disability in question requires the need for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

The "loss of use" of a foot exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance. . . for example: (a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, . . . [or] (b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop . . ." 38 C.F.R. § 3.350 (a)(2) (2016).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance. The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

In this case, the Veteran asserts that he has loss of use of both of his lower extremities, including feet, which entitles him to the benefits for assistance with specially adapted housing.  The Board agrees. 

Pertinently, a VA medical opinion was obtained in February 2016 regarding the Veteran's claim.  The VA examiner noted the Veteran's use of a cane and scooter for ambulation which the Veteran reported was due to his peripheral neuropathy of the right and left lower extremities.  After review of the Veteran's medical history, the VA examiner concluded that the Veteran's cane and scooter use is as likely as not related to his service connected peripheral neuropathy of both lower extremities associated with the Veteran's type II diabetes mellitus.  In support of the finding, the VA examiner noted a March 2011 VA neurology evaluation at which time the Veteran reported "severe" neuropathy and use of medication for treatment.  Upon examination, the VA neurologist reported reduced sensation to pinprick in the legs as well as reduced temperature in the legs and "significantly" reduced vibration in the toes and ankles and absent position sense in the toes with reduction in the ankles.  Although a motor examination revealed a normal bulk and tone, the VA neurologist reported that it was difficult to evaluate foot and toe strength due to pain which was at least a 4+.  Reflex was also impaired in the toes with notation of zero in the knees and ankles.  The Veteran's gait was not able to be tested due to the pain in his feet.  The VA neurologist assessed the Veteran with severe sensorimotor peripheral neuropathy and noted fall precautions.  The Board notes that there is no subsequent medical evidence contrary to the March 2011 neurological findings with regard to impairment of the lower extremities.  

The Board also notes the Veteran's testimony during the January 2017 Board hearing with respect to impairment of the lower extremities and use of a scooter for ambulation.  Specifically, the Veteran testified that "my legs are the scooter" and that he can barely walk and is not able to go inside his bathroom as his scooter will not fit inside the door.  He also reported regularly falling when he goes to the bathroom without use of the scooter and that he is not able to feel his legs.    

Based on the foregoing, the Board resolves doubt in favor of the Veteran and finds that the evidence is at least in equipoise as to whether his service-connected diabetes with peripheral neuropathy of the right and left lower extremities, results in the functional loss of use of both lower extremities and feet.  

In reaching this decision, the Board notes that the question involved in a loss of use analysis is whether there is any remaining function of the legs and feet that is more than would be provided by a suitable prosthetic device.  See Tucker, 11 Vet. App. 369.  When viewed from this perspective, the Board finds that the Veteran's reported minimal ability to walk is no better than what would be experienced with suitable prosthetics.  Moreover, the Board finds it significant that the Veteran is evaluated 40 percent disabling for diabetes mellitus which involves a regulation of activities and that he has regular use of a scooter and cane as well as occasional use of braces and crutches which indicates limited mobility.  See the April 2014 VA examination report.  

In so finding, the Board recognizes that no physician has specifically stated that no "effective function remains [in the feet] other than that which would be equally well served by an amputation stump at the site."  However, the regulation defining "loss of use" clearly leaves the question open to some interpretation to the extent that it includes an intentionally non-exhaustive list of "example" situations which may reflect loss of use.  Thus, the Board exercises its authority to interpret the immediate facts as being sufficiently similar to those examples presented as demonstrative of the regulatory definition of loss of use.

Accordingly, resolving doubt in the Veteran's favor, the Board finds that the Veteran's service-connected diabetes with severe peripheral neuropathy has resulted in the equivalent of permanent loss of use of both lower extremities, including feet.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In light of the determination that the Veteran has permanent functional loss of use of both lower extremities, the criteria for entitlement to special adaptive housing are met and the benefit should be granted.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809.

As discussed above, assistance under 38 U.S.C.A. § 2101(b), for a special home adaptation, is only warranted where a veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. 
§ 2101(a).  As the Board is herein granting the Veteran's claim for entitlement to specially adapted housing under section 2101(a), which is the higher benefit, the claim for a special home adaptation under section 2101(b) must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for residuals of gunshot wounds to the head, face, and neck is granted. 

Entitlement to specially adapted housing is granted.

Entitlement to a special home adaptation grant is denied.


REMAND

During the above-referenced Board hearing in January 2017, the Veteran indicated that he has received recent treatment for his residuals of malaria from the VA Medical Center in Clare, Michigan.  See the January 2017 Board hearing transcript, page 8.  The record reveals that these treatment records have not been associated with the claims folder.  

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Additionally, the Board notes that in March 2014, the RO requested the Veteran's outstanding medical records in connection with a claim for Social Security Administration (SSA) benefits.  However, in a subsequent response, SSA informed the RO that it was unable to locate the Veteran's medical records.  The Veteran was not provided with notice pursuant to 38 C.F.R. § 3.159(e) that the medical records in connection with his SSA claim could not be obtained.  Under 38 C.F.R. § 3.159(e), if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  38 C.F.R. § 3.159(e).  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  Id.  No such notice was provided to the Veteran in this matter.  As such, the Veteran's claims for service connection for residuals of malaria, a bilateral knee disability, a bilateral hip disability, residuals of fracture of the right and left arms, and residuals of fracture of the right and left hands must be remanded to allow the AOJ to inform the Veteran of the unavailability of medical records in connection with his SSA disability benefits claim pursuant to 38 C.F.R. 
§ 3.159(e), and provide him the opportunity to provide a copy of the identified records to the VA.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the unavailability of his medical records in connection with his claim for SSA disability benefits pursuant to 38 C.F.R. § 3.159(e).  He must then be given an opportunity to respond.

2. Request any outstanding VA treatment records pertaining to the claims remanded herein from the VA Medical Center in Clare, Michigan.  All attempts to secure this evidence must be documented in the claims folder.

3. After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


